The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Endoy et al. (US 5595273) discloses an apparatus comprising a clutch (e.g. Fig. 1) but fails to disclose at least a counterweighted clutch, and there would no obvious reason to modify the Endoy et al. apparatus to satisfy this and each of Applicant’s claimed limitations without the use of impermissible hindsight reasoning. Reinhard (US 2008/0167652) discloses a support structure 4 for supporting an energy applicator but fails to disclose at least a counterweighted clutch, and there would no obvious reason to modify the Reinhard apparatus to satisfy this and each of Applicant’s claimed limitations without the use of impermissible hindsight reasoning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775